719 N.W.2d 890 (2006)
476 Mich. 863
Nancy MAKAREWICZ, Next Friend of Jamie Makarewicz, a legally incapacitated person, and Nancy Makarewicz and Alan Makarewicz, Plaintiffs-Appellees,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellant.
Docket No. 131785. COA No. 269317.
Supreme Court of Michigan.
August 25, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 22, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court. The motion to stay the trial court proceedings is DENIED.